EXHIBIT 10.2
VOTING AND EXCHANGE TRUST AGREEMENT
THIS AGREEMENT is made the 24th day of July, 2008,
B E T W E E N:
NORTH AMERICAN NATURAL GAS, INC., a corporation existing under the laws of the
State of Washington,
(hereinafter referred to as “PureRay U.S.”),
- and -
PURERAY HOLDINGS ULC, an unlimited liability corporation formed under the laws
of the Province of Alberta,
(hereinafter referred to as “PureRay Holdings”),
- and -
PURERAY ACQUISITION INC., a corporation formed under the laws of Canada,
(hereinafter referred to as the “Corporation”),
- and -
DEREK BLACKBURN, an individual resident in the Village of Manotick, in the
Province of Ontario,
(hereinafter referred to as “Trustee”)
WHEREAS:

A.   the Corporation is a wholly-owned subsidiary of PureRay Holdings and
PureRay Holdings is a wholly-owned subsidiary of PureRay U.S.;   B.   pursuant
to a share purchase agreement dated July 24, 2008 (the “Purchase Agreement”),
between PureRay U.S., PureRay Holdings, the Corporation and all of the
shareholders of PureRay Corporation (“PureRay”), the Corporation has agreed to
acquire all of the outstanding shares in the capital of PureRay and, in
satisfaction of payment of the purchase price therefor, to issue one
Exchangeable Shares (as hereinafter defined) for each such share of PureRay
acquired by the Corporation;   C.   PureRay Holdings is to grant to and in
favour of each holder of Exchangeable Shares (as hereinafter defined) the right
to require PureRay Holdings to purchase from such holder all or any



--------------------------------------------------------------------------------



 



 



 - 2 -

    part of the Exchangeable Shares (as hereinafter defined) held by such holder
on the terms and conditions set forth in this Agreement; and   D.   the parties
desire to make appropriate provisions and to establish a procedure whereby the
rights to require PureRay to purchase Exchangeable Shares (as hereinafter
defined) from the holders thereto shall be exercisable by such holders from time
to time;

NOW THEREFORE, in consideration of the respective covenants provided in this
Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the parties agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1 Definitions
In this Agreement, the following terms shall have the following meanings:

    “Affiliate” of any person means any other person directly or indirectly
controlled by, or under control of, that person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control of”), as applied to any person, means
the possession by another person, directly or indirectly, of the power to direct
or cause the direction of the management and policies of that first mentioned
person, whether through the ownership of voting securities, by contract or
otherwise.       “Automatic Exchange Rights” means the benefit of the obligation
of PureRay Holdings to effect the automatic exchange of PureRay U.S. Common
Shares for Exchangeable Shares pursuant to section 5.11.       “Beneficiaries”
means the registered holders from time to time of Exchangeable Shares, other
than PureRay U.S. and its Affiliates.       “Beneficiary Votes” has the meaning
ascribed thereto in section 4.2.       “Board of Directors” means the board of
directors of the Corporation.       “Business Day” means any day on which
commercial banks are open for business in Toronto, Ontario, other than a
Saturday, a Sunday or a day observed as a holiday in Toronto, Ontario under the
laws of the province of Ontario or the federal laws of Canada.       “Canadian
Dollar Equivalent” means, in respect of an amount expressed in a currency other
than Canadian dollars (the “Foreign Currency Amount”) at any date, the product
obtained by multiplying: (i) the Foreign Currency Amount by (ii) the noon spot
exchange rate on such date for such foreign currency expressed in Canadian
dollars as reported by the Bank of Canada or, in the event such spot exchange
rate is not available, such exchange rate on such date for such foreign currency
expressed in Canadian dollars as may be deemed by the Board of Directors to be
appropriate for such purpose.       “Current Market Price” means, in respect of
a PureRay U.S. Common Share on any date, the Canadian Dollar Equivalent of the
average of the closing bid and asked prices of PureRay U.S. Common Shares during
a period of 20 consecutive trading days ending not more than three



--------------------------------------------------------------------------------



 



- 3 -

    trading days before such date on such stock exchange or automated quotation
system on which the PureRay U.S. Common Shares are listed or quoted, as the case
may be, as may be selected by the Board of Directors for such purpose; provided
however, that if the PureRay U.S. Common Shares are not then quoted on any stock
exchange or automated quotation system or if, in the opinion of the Board of
Directors, the public distribution or trading activity of PureRay U.S. Common
Shares during such period does not create a market which reflects the fair
market value of a PureRay U.S. Common Share, then the Current Market Price of a
PureRay U.S. Common Share shall be determined by the Board of Directors, in good
faith and in its sole discretion, and provided further that any such selection,
opinion or determination by the Board of Directors shall be conclusive and
binding.       “Exchange Right” has the meaning ascribed thereto in section 5.l.
      “Exchangeable Shares” means the non-voting exchangeable shares in the
capital of the Corporation.       “Insolvency Event” means the institution by
the Corporation of any proceeding to be adjudicated a bankrupt or insolvent or
to be wound up, or the consent of the Corporation to the institution of
bankruptcy, insolvency or winding-up proceedings against it, or the filing of a
petition, answer or consent seeking dissolution or winding-up under any
bankruptcy, insolvency or analogous laws, including without limitation the
Companies Creditors’ Arrangement Act (Canada) and the Bankruptcy and Insolvency
Act (Canada), and the failure by the Corporation to contest in good faith any
such proceedings commenced in respect of the Corporation within 30 days of
becoming aware thereof, or the consent by the Corporation to the filing of any
such petition or to the appointment of a receiver, or the making by the
Corporation of a general assignment for the benefit of creditors, or the
admission in writing by the Corporation of its inability to pay its debts
generally as they become due, or the Corporation not being permitted, pursuant
to solvency requirements of applicable law, to redeem any Retracted Shares
pursuant to section 5.7 of the Share Provisions.       “ITA” means the Income
Tax Act (Canada), as amended.       “Liquidation Call Right” has the meaning
ascribed thereto in the Share Provisions.       “Liquidation Event” has the
meaning ascribed thereto in section 5.11(b).       “Liquidation Event Effective
Date” has the meaning ascribed thereto in section 5.11(c).       “List” has the
meaning ascribed thereto in section 4.6.       “Officer’s Certificate” means,
with respect to PureRay U.S. or the Corporation, as the case may be, a
certificate signed by any one officer or director of PureRay U.S. or the
Corporation, as the case may be.       “Person” includes an individual,
partnership, corporation, company, unincorporated syndicate or organization,
trust, trustee, executor, administrator and other legal representative.      
“PureRay U.S. Affiliates” means Affiliates of PureRay U.S.       “PureRay U.S.
Common Share” means an authorized share of common stock, par value U.S. $0.0001,
in the capital of PureRay U.S.



--------------------------------------------------------------------------------



 



- 4 -

    “PureRay U.S. Consent” has the meaning ascribed thereto in section 4.2.    
  “PureRay U.S. Meeting” has the meaning ascribed thereto in section 4.2.      
“PureRay U.S. Special Voting Share” means an authorized share of Special Voting
Stock of PureRay U.S., par value U.S.$0.0001, which entitles the holder of
record to four votes in respect of each such share and one vote in respect of
each one-quarter of a share, all of which shares are to be issued to, deposited
with, and voted by, the Trustee as described herein.       “PureRay U.S.
Successor” has the meaning ascribed thereto in section 11.1 (a).      
“Redemption Call Right” has the meaning ascribed thereto in the Share
Provisions.       “Remittance Date” has the meaning ascribed thereto in the
Share Provisions.       “Retracted Shares” has the meaning ascribed thereto in
section 5.7.       “Retraction Call Right” has the meaning ascribed thereto in
the Share Provisions.       “Share Provisions” means the rights, privileges,
restrictions and conditions attaching to the Exchangeable Shares.       “Support
Agreement” means the support agreement made as of even date herewith between
PureRay U.S., PureRay Holdings and the Corporation.       “Trust” means the
trust created by this Agreement.       “Trust Estate” means the PureRay U.S.
Special Voting Shares, any other securities, the Exchange Right, the Automatic
Exchange Rights and any money or other property which may be held by the Trustee
from time to time pursuant to this trust agreement.       “Voting Rights” means
the voting rights attached to the PureRay U.S. Special Voting Shares.

1.2 Interpretation Not Affected by Headings, etc.
The division of this Agreement into Articles, sections and other portions and
the insertion of headings are for convenience of reference only and should not
affect the construction or interpretation of this Agreement. Unless otherwise
indicated, all references to an “Article” or “section” followed by a number
and/or a letter refer to the specified Article or section of this Agreement. The
terms “this Agreement”, “hereof”, “herein” and “hereunder” and similar
expressions refer to this Agreement and not to any particular Article, section
or other portion hereof and include any agreement or instrument supplementary or
ancillary hereto.
1.3 Number, Gender, etc.
Words importing the singular number only shall include the plural and vice
versa. Words importing any gender shall include the feminine and the masculine.
1.4 Date for any Action



--------------------------------------------------------------------------------



 



- 5 -

If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
ARTICLE 2
PURPOSE OF AGREEMENT
2.1 Establishment of Trust
The purpose of this Agreement is to create the Trust for the benefit of the
Beneficiaries, as herein provided. The Trustee will hold the PureRay U.S.
Special Voting Shares in order to enable the Trustee to exercise the Voting
Rights and will hold the Exchange Rights and the Automatic Exchange Rights in
order to enable the Trustee to exercise such rights, in each case as trustee for
and on behalf of the Beneficiaries as provided in this Agreement.
ARTICLE 3
PURERAY U.S. SPECIAL VOTING SHARES
3.1 Issue and Ownership of the PureRay U.S. Special Voting Shares
PureRay U.S. hereby issues to and deposits with the Trustee, 8,963,750 PureRay
U.S. Special Voting Shares to be hereafter held of record by the Trustee as
trustee for and on behalf of, and for the use and benefit of, the Beneficiaries
and in accordance with the provisions of this Agreement. PureRay U.S. hereby
acknowledges receipt from the Trustee as trustee for and on behalf of the
Beneficiaries of good and valuable consideration (and the adequacy thereof) for
the issuance of the PureRay U.S. Special Voting Shares by PureRay U.S. to the
Trustee. During the term of the Trust and subject to the terms and conditions of
this Agreement, the Trustee shall possess and be vested with full legal
ownership of the PureRay U.S. Special Voting Shares and shall be entitled to
exercise all of the rights and powers of an owner with respect to the PureRay
U.S. Special Voting Shares provided that the Trustee shall:

  (a)   hold the PureRay U.S. Special Voting Shares and the legal title thereto
as trustee solely for the use and benefit of the Beneficiaries in accordance
with the provisions of this Agreement; and     (b)   except as specifically
authorized by this Agreement, have no power or authority to sell, transfer, vote
or otherwise deal in or with the PureRay U.S. Special Voting Shares and the
PureRay U.S. Special Voting Shares shall not be used or disposed of by the
Trustee for any purpose other than the purposes for which this Trust is created
pursuant to this Agreement.

3.2 Legended Share Certificates
The Corporation will cause each certificate representing Exchangeable Shares to
bear an appropriate legend notifying the Beneficiaries of their right to
instruct the Trustee with respect to the exercise of the Voting Rights in
respect of the Exchangeable Shares of the Beneficiaries.
3.3 Safe Keeping of Certificate
The certificate(s) representing the PureRay U.S. Special Voting Shares shall at
all times be held in safe keeping by the Trustee.



--------------------------------------------------------------------------------



 



- 6 -

ARTICLE 4
EXERCISE OF VOTING RIGHTS
4.1 Voting Rights
The Trustee, as the holder of record of the PureRay U.S. Special Voting Shares,
shall be entitled to all of the Voting Rights, including the right to vote in
person or by proxy the PureRay U.S. Special Voting Shares on any matters,
questions, proposals or propositions whatsoever that may properly come before
the shareholders of PureRay U.S. at a PureRay U.S. Meeting or in connection with
a PureRay U.S. Consent. The Voting Rights shall be and remain vested in and
exercised by the Trustee. Subject to section 7.14:

  (a)   the Trustee shall exercise the Voting Rights only on the basis of
instructions received pursuant to this Article 4 from Beneficiaries entitled to
instruct the Trustee as to the voting thereof at the time at which the PureRay
U.S. Meeting is held; and     (b)   to the extent that no instructions are
received from a Beneficiary with respect to the Voting Rights to which such
Beneficiary is entitled, the Trustee shall not exercise or permit the exercise
of such Voting Rights.

4.2 Number of Votes
With respect to all meetings of shareholders of PureRay U.S. at which holders of
PureRay U.S. Common Shares are entitled to vote (each, a “PureRay U.S. Meeting”)
and with respect to all written consents sought by PureRay U.S. from its
shareholders including the holders of PureRay U.S. Common Shares (each, a
“PureRay U.S. Consent”), each Beneficiary shall be entitled to instruct the
Trustee to cast and exercise one of the votes comprised in the Voting Rights for
each Exchangeable Share owned of record by such Beneficiary on the record date
established by PureRay U.S. or by applicable law for such PureRay U.S. Meeting
or PureRay U.S. Consent, as the case may be (the “Beneficiary Votes”), in
respect of each matter, question, proposal or proposition to be voted on at such
PureRay U.S. Meeting or in connection with such PureRay U.S. Consent.
4.3 Mailings to Shareholders
With respect to each PureRay U.S. Meeting and PureRay U.S. Consent, PureRay U.S.
will mail (or otherwise communicate in the same manner as PureRay U.S. utilizes
in communications to holders of PureRay U.S. Common Shares) to the Trustee and
each of the Beneficiaries named in the List referred to in section 4.6, such
mailing or communication to commence on the same day as the mailing or notice
(or other communication) with respect thereto is commenced by PureRay U.S. to
its shareholders:

  (a)   a copy of such notice, together with any related materials to be
provided to shareholders of PureRay U.S.;     (b)   a statement that such
Beneficiary is entitled to instruct the Trustee as to the exercise of the
Beneficiary Votes with respect to such PureRay U.S. Meeting or PureRay U.S.
Consent or, pursuant to section 4.7, to attend such PureRay U.S. Meeting and to
exercise personally the Beneficiary Votes thereat;     (c)   a statement as to
the manner in which such instructions may be given to the Trustee, including an
express indication that instructions may be given to the Trustee to give:

  (i)   a proxy to such Beneficiary or his designee to exercise personally the
Beneficiary



--------------------------------------------------------------------------------



 



- 7 -

      Votes; or     (ii)   a proxy to a designated agent or other representative
of the management of PureRay U.S. to exercise such Beneficiary Votes;

  (d)   a statement that if no such instructions are received from the
Beneficiary, the Beneficiary Votes to which such Beneficiary is entitled will
not be exercised;     (e)   a form of direction whereby the Beneficiary may so
direct and instruct the Trustee as contemplated herein; and     (f)   a
statement of the time and date by which such instructions must be received by
the Trustee in order to be binding upon it, which in the case of a PureRay U.S.
Meeting shall not be earlier than the close of business on the second Business
Day before such meeting, and of the method for revoking or amending such
instructions. For the purpose of determining Beneficiary Votes to which a
Beneficiary is entitled in respect of any PureRay U.S. Meeting or PureRay U.S.
Consent, the number of Exchangeable Shares owned of record by the Beneficiary
shall be determined at the close of business on the record date established by
PureRay U.S. or by applicable law for purposes of determining shareholders
entitled to vote at such PureRay U.S. Meeting.

PureRay U.S. will notify the Trustee of any decision of the board of directors
of PureRay U.S. with respect to the calling of any PureRay U.S. Meeting and
shall provide all necessary information and materials to the Trustee in each
case promptly and in any event in sufficient time to enable the Trustee to
perform its obligations contemplated by this section 4.3.
4.4 Copies of Shareholder Information
PureRay U.S. will deliver to the Trustee and each Beneficiary, at the same time
as such materials are first sent to holders of PureRay U.S. Common Shares, all
proxy materials (including notices of PureRay U.S. Meetings but excluding
proxies to vote PureRay U.S. Common Shares), information statements, reports
(including without limitation, all interim and annual financial statements) and
other written communications that, in each case, are to be distributed from time
to time to holders of PureRay U.S. Common Shares (and all materials specifically
directed to the Beneficiaries or to the Trustee for the benefit of the
Beneficiaries by PureRay U.S.).
4.5 Other Materials
As soon as reasonably practicable after receipt by PureRay U.S. or shareholders
of PureRay U.S. (if such receipt is known by PureRay U.S.) of any material sent
or given by or on behalf of a third party to holders of PureRay U.S. Common
Shares generally, including without limitation, dissident proxy and information
circulars (and related information and material) and tender and exchange offer
circulars (and related information and material), PureRay U.S. shall use its
reasonable efforts to obtain and deliver to the Trustee and each Beneficiary
copies thereof (unless the same has been provided directly to the Trustee and
Beneficiaries by such third party).



--------------------------------------------------------------------------------



 



- 8 -

4.6 List of Persons Entitled to Vote
The Corporation shall:

  (a)   before each annual, general and special PureRay U.S. Meeting or the
seeking of any PureRay U.S. Consent; and     (b)   forthwith upon each request
made at any time by the Trustee or PureRay U.S. in writing,

prepare or cause to be prepared a list (a “List”) of the names and addresses of
the Beneficiaries arranged in alphabetical order and showing the number of
Exchangeable Shares held of record by each such Beneficiary, in each case at the
close of business on the date specified by the Trustee or PureRay U.S., as
applicable, in such request or, in the case of a List prepared in connection
with a PureRay U.S. Meeting or a PureRay U.S. Consent, at the close of business
on the record date established by PureRay U.S. or pursuant to applicable law for
determining the holders of PureRay U.S. Common Shares entitled to receive notice
of and/or to vote at such PureRay U.S. Meeting or to give consent in connection
with such PureRay U.S. Consent. Each such List shall be delivered to the Trustee
or PureRay U.S., as applicable, promptly after receipt by the Corporation of
such request or the record date for such meeting or seeking of consent, as the
case may be. PureRay U.S. agrees to give the Corporation notice (with a copy to
the Trustee) of the calling of any PureRay U.S. Meeting or the seeking of any
PureRay U.S. Consent, together with the record dates therefor, sufficiently
before the date of the calling of such meeting or seeking of such consent so as
to enable the Corporation to perform its obligations under this section 4.6.
4.7 Entitlement to Direct Votes
Any Beneficiary named in a List prepared in connection with any PureRay U.S.
Meeting or PureRay U.S. Consent will be entitle: (i) to instruct the Trustee in
the manner described in section 4.3 with respect to the exercise of the
Beneficiary Votes to which such Beneficiary is entitled, or (ii) to attend such
meeting and personally exercise thereat, as the proxy of the Trustee, the
Beneficiary Votes to which such Beneficiary is entitled.
4.8 Voting by Trustee, and Attendance of Trustee Representative at Meeting

(a)   In connection with each PureRay U.S. Meeting and PureRay U.S. Consent, the
Trustee shall exercise, either in person or by proxy, in accordance with the
instructions received from a Beneficiary pursuant to section 4.3, the
Beneficiary Votes as to which such Beneficiary is entitled to direct the vote
(or any lesser number thereof as may be set forth in the instructions);
provided, however, that such written instructions are received by the Trustee
from the Beneficiary before the time and date fixed by PureRay U.S. for receipt
of such instruction in the notice given by PureRay U.S. to the Beneficiary
pursuant to section 4.3.   (b)   The Trustee shall, or shall cause a
representative who is empowered to sign and deliver on behalf of the Trustee,
proxies for Voting Rights to attend each PureRay U.S. Meeting. Upon submission
by a Beneficiary (or its designee) of identification satisfactory to the Trustee
or the Trustee’s representative, and at the Beneficiary’s request, the Trustee
or such representative shall sign and deliver to such Beneficiary (or its
designee) a proxy to exercise personally the Beneficiary Votes as to which such
Beneficiary is otherwise entitled hereunder to direct the vote, if such
Beneficiary either: (i) has not previously given the Trustee instructions
pursuant to section 4.3 in respect of such meeting, or (ii) submits to such
representative written revocation of any such previous instructions. At such
meeting, the Beneficiary exercising such Beneficiary Votes shall have the same
rights as the Trustee to speak at the meeting in favour of any matter, question,
proposal or



--------------------------------------------------------------------------------



 



- 9 -

    proposition, to vote by way of ballot at the meeting in respect of any
matter, question, proposal or proposition, and to vote at such meeting by way of
a show of hands in respect of any matter, question or proposition.

4.9 Distribution of Written Materials
Any written materials distributed by PureRay U.S. pursuant to this Agreement
shall be sent by mail (or otherwise communicated in the same manner as PureRay
U.S. utilizes in communications to holders of PureRay U.S. Common Shares) to
each Beneficiary at its address as shown on the books of the Corporation and to
the Trustee at its address set out in section 14.3 hereof.
4.10 Termination of Voting Rights
All of the rights of a Beneficiary with respect to the Beneficiary Votes
exercisable in respect of the Exchangeable Shares held by such Beneficiary,
including the right to instruct the Trustee as to the voting of or to vote
personally such Beneficiary Votes, shall be deemed to be surrendered by the
Beneficiary to the Corporation or PureRay Holdings, as the case may be, and such
Beneficiary Votes and the Voting Rights represented thereby shall cease
immediately upon the delivery by such holder to the Trustee of the certificates
representing such Exchangeable Shares in connection with the exercise by the
Beneficiary of the Exchange Right or the occurrence of the automatic exchange of
Exchangeable Shares for PureRay U.S. Common Shares, as specified in Article 5
(unless, in either case, PureRay U.S. shall not have delivered the requisite
PureRay U.S. Common Shares issuable in exchange therefor to the Trustee for
delivery to the Beneficiaries), or upon the redemption of Exchangeable Shares
pursuant to section 5 or 6 of the Share Provisions, or upon the effective date
of the liquidation, dissolution or winding-up of the Corporation pursuant to
section 4 of the Share Provisions, or upon the purchase of Exchangeable Shares
from the holder thereof by PureRay Holdings pursuant to the exercise by PureRay
Holdings of the Retraction Call Right, the Redemption Call Right or the
Liquidation Call Right.
ARTICLE 5
EXCHANGE RIGHT AND AUTOMATIC EXCHANGE
5.1 Grant and Ownership of the Exchange Right
PureRay Holdings hereby grants to the Trustee as trustee for and on behalf of,
and for the use and benefit of, the Beneficiaries: (i) the right (the “Exchange
Right”), upon the occurrence and during the continuance of an Insolvency Event,
to require PureRay Holdings to purchase from each or any Beneficiary all or any
part of the Exchangeable Shares held by the Beneficiary; and (ii) the Automatic
Exchange Rights, all in accordance with the provisions of this Agreement.
PureRay Holdings hereby acknowledges receipt from the Trustee as trustee for and
on behalf of the Beneficiaries of good and valuable consideration (and the
adequacy thereof) for the grant of the Exchange Right and the Automatic Exchange
Rights by PureRay Holdings to the Trustee. During the term of the Trust and
subject to the terms and conditions of this Agreement, the Trustee shall possess
and be vested with full legal ownership of the Exchange Right and the Automatic
Exchange Rights and shall be entitled to exercise all of the rights and powers
of an owner with respect to the Exchange Right and the Automatic Exchange
Rights, provided that the Trustee shall:

  (a)   hold the Exchange Right and the Automatic Exchange Rights and the legal
title thereto as trustee solely for the use and benefit of the Beneficiaries in
accordance with the provisions of this Agreement; and



--------------------------------------------------------------------------------



 



- 10 -

  (b)   except as specifically authorized by this Agreement, have no power or
authority to exercise or otherwise deal in or with the Exchange Right or the
Automatic Exchange Rights, and the Trustee shall not exercise any such rights
for any purpose other than the purposes for which the Trust is created pursuant
to this Agreement.

5.2 Legended Share Certificates
The Corporation will cause each certificate representing Exchangeable Shares to
bear an appropriate legend notifying the Beneficiaries of:

  (a)   their right to instruct the Trustee with respect to the exercise of the
Exchange Right in respect of the Exchangeable Shares held by a Beneficiary; and
    (b)   the Automatic Exchange Rights.

5.3 General Exercise of Exchange Right
The Exchange Right shall be and remain vested in and exercisable by the Trustee.
Subject to section 7.14, the Trustee shall exercise the Exchange Right only on
the basis of instructions received pursuant to this Article 5 from Beneficiaries
entitled to instruct the Trustee as to the exercise thereof. To the extent that
no instructions are received from a Beneficiary with respect to the Exchange
Right, the Trustee shall not exercise or permit the exercise of the Exchange
Right.
5.4 Purchase Price
The purchase price payable by PureRay Holdings for each Exchangeable Share to be
purchased by PureRay Holdings under the Exchange Right shall be an amount per
share equal to: (i) the Current Market Price of an PureRay U.S. Common Share on
the last Business Day before the day of closing of the purchase and sale of such
Exchangeable Share under the Exchange Right, which shall be satisfied in full by
PureRay Holdings causing to be sent to such holder one PureRay U.S. Common
Share, plus (ii) to the extent not paid by the Corporation, an additional amount
equivalent to the full amount of all declared and unpaid dividends on each such
Exchangeable Share held by such holder on any dividend record date which
occurred before the closing of the purchase and sale. The purchase price for
each such Exchangeable Share so purchased may be satisfied only by PureRay
Holdings delivering or causing to be delivered to the relevant Beneficiary one
PureRay U.S. Common Share and on the applicable payment date a cheque for the
balance, if any, of the purchase price without interest (but less any amounts
withheld pursuant to section 5.12).
5.5 Exercise Instructions
Subject to the terms and conditions herein set forth, a Beneficiary shall be
entitled, upon the occurrence and during the continuance of an Insolvency Event,
to instruct the Trustee to exercise the Exchange Right with respect to all or
any part of the Exchangeable Shares registered in the name of such Beneficiary
on the books of the Corporation. To cause the exercise of the Exchange Right by
the Trustee, the Beneficiary shall deliver to the Trustee, in person or by
certified or registered mail, at the Trustee’s office at Suite 600, 3625
Cumberland Blvd., Atlanta, Georgia, 30339 or at such other place as the Trustee
may from time to time designate by written notice to the Beneficiaries, the
certificates representing the Exchangeable Shares which such Beneficiary desires
PureRay Holdings to purchase, duly endorsed in blank for transfer, and
accompanied by such other documents and instruments as may be required to effect
a transfer of Exchangeable Shares under the Canada Business Corporations Act and
the by-laws of



--------------------------------------------------------------------------------



 



- 11 -

the Corporation and such additional documents and instruments as the Trustee may
reasonably require, together with:

  (a)   a duly completed form of notice of exercise of the Exchange Right,
contained on the reverse of or attached to the Exchangeable Share certificates,
stating: (i) that the Beneficiary thereby instructs the Trustee to exercise the
Exchange Right so as to require PureRay Holdings to purchase from the
Beneficiary the number of Exchangeable Shares specified therein, (ii) that such
Beneficiary has good title to and owns all such Exchangeable Shares to be
acquired by PureRay Holdings free and clear of all liens, claims and
encumbrances, (iii) the names in which the certificates representing PureRay
U.S. Common Shares issuable in connection with the exercise of the Exchange
Right are to be issued, and (iv) the names and addresses of the persons to whom
such new certificates should be delivered; and     (b)   payment (or evidence of
payment satisfactory to the Trustee, the Corporation, PureRay U.S. and PureRay
Holdings) of the taxes (if any) payable as contemplated by section 5.8 of this
Agreement.

If only a part of the Exchangeable Shares represented by any certificate or
certificates delivered to the Trustee are to be purchased by PureRay Holdings
under the Exchange Right, a new certificate for the balance of such Exchangeable
Shares shall be issued to the holder at the expense of the Corporation.
5.6 Delivery of PureRay U.S. Common Shares; Effect of Exercise
Promptly after receipt of the certificates representing the Exchangeable Shares
which the Beneficiary desires PureRay Holdings to purchase under the Exchange
Right, together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right (and payment of
taxes, if any, payable as contemplated by section 5.8 or evidence thereof), duly
endorsed in blank, the Trustee shall notify PureRay U.S., PureRay Holdings and
the Corporation of its receipt of the same, which notice to PureRay U.S.,
PureRay Holdings and the Corporation shall constitute exercise of the Exchange
Right by the Trustee on behalf of the holder of such Exchangeable Shares, and
PureRay Holdings shall promptly thereafter deliver or cause to be delivered to
the Beneficiary of such Exchangeable Shares (or to such other persons, if any,
properly designated by such Beneficiary) the number of PureRay U.S. Common
Shares issuable in connection with the exercise of the Exchange Right, and on
the applicable payment date cheques for the balance, if any, of the total
purchase price therefor without interest (but less any amounts withheld pursuant
to section 5.12); provided, however, that no such delivery shall be made unless
and until the Beneficiary requesting the same shall have paid (or provided
evidence of payment satisfactory to the Trustee, the Corporation, PureRay
Holdings and PureRay U.S.) the taxes (if any) payable as contemplated by section
5.8 of this Agreement. Immediately upon the giving of notice by the Trustee to
PureRay U.S., PureRay Holdings and the Corporation of the exercise of the
Exchange Right as provided in this section 5.6, the closing of the transaction
of purchase and sale contemplated by the Exchange Right shall be deemed to have
occurred and the holder of such Exchangeable Shares shall be deemed to have
transferred to PureRay U.S. all of such holder’s right, title and interest in
and to such Exchangeable Shares and the related interest in the Trust Estate and
shall cease to be a holder of such Exchangeable Shares and shall not be entitled
to exercise any of the rights of a holder in respect thereof, other than the
right to receive his, her or its proportionate part of the total purchase price
therefor, unless the requisite number of PureRay U.S. Common Shares is not
allotted, issued and delivered by PureRay Holdings to the Beneficiary within
five Business Days of the date of the giving of such notice by the Trustee, in
which case the rights of the Beneficiary shall remain unaffected until such
PureRay U.S. Common Shares are so allotted, issued and delivered by PureRay
Holdings. Concurrently with such Beneficiary ceasing to be a holder of
Exchangeable Shares, the Beneficiary shall



--------------------------------------------------------------------------------



 



- 12 -

be considered and deemed for all purposes to be the holder of the PureRay U.S.
Common Shares delivered to it pursuant to the Exchange Right.
5.7 Exercise of Exchange Right Subsequent to Retraction
In the event that a Beneficiary has exercised its right under section 5 of the
Share Provisions to require the Corporation to redeem any or all of the
Exchangeable Shares held by the Beneficiary (the “Retracted Shares”) and is
notified by the Corporation pursuant to section 5.7 of the Share Provisions that
the Corporation will not be permitted as a result of solvency requirements of
applicable law to redeem all such Retracted Shares, and provided that PureRay
Holdings shall not have exercised the Retraction Call Right with respect to the
Retracted Shares and that the Beneficiary has not revoked the retraction request
delivered by the Beneficiary to the Corporation pursuant to section 5.1 of the
Share Provisions, the retraction request will constitute and will be deemed to
constitute notice from the Beneficiary to the Trustee instructing the Trustee to
exercise the Exchange Right with respect to those Retracted Shares that the
Corporation is unable to redeem. In any such event, the Corporation hereby
agrees with the Trustee and in favour of the Beneficiary promptly to forward or
cause to be forwarded to the Trustee all relevant materials delivered by the
Beneficiary to the Corporation or to the transfer agent of the Exchangeable
Shares (including without limitation, a copy of the retraction request delivered
pursuant to section 5.1 of the Share Provisions) in connection with such
proposed redemption of the Retracted Shares and the Trustee will thereupon
exercise the Exchange Right with respect to the Retracted Shares that the
Corporation is not permitted to redeem and will require PureRay Holdings to
purchase such shares in accordance with the provisions of this Article 5.
5.8 Stamp or Other Transfer Taxes
Upon any sale of Exchangeable Shares to PureRay Holdings pursuant to the
Exchange Right or the Automatic Exchange Rights, the share certificate or
certificates representing PureRay U.S. Common Shares to be delivered in
connection with the payment of the total purchase price therefor shall be issued
in the name of the Beneficiary of the Exchangeable Shares so sold or in such
names as such Beneficiary may otherwise direct in writing without charge to the
holder of the Exchangeable Shares so sold; provided, however, that such
Beneficiary: (i) shall pay (and none of PureRay U.S., PureRay Holdings, the
Corporation or the Trustee shall be required to pay) any documentary, stamp,
transfer or other taxes that may be payable in respect of any transfer involved
in the issuance or delivery of such shares to a person other than such
Beneficiary, or (ii) shall have evidenced to the satisfaction of the Trustee,
PureRay U.S., PureRay Holdings and the Corporation that such taxes, if any, have
been paid.
5.9 Notice of Insolvency Event
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, the Corporation and PureRay U.S. shall mail to the Trustee and
each Beneficiary, at the expense of PureRay U.S., a notice of such Insolvency
Event, which notice shall contain a brief statement of the rights of the
Beneficiaries with respect to the Exchange Right.
5.10 PureRay U.S. Common Shares
PureRay U.S. hereby represents, warrants and covenants that the PureRay U.S.
Common Shares issuable as described herein will be duly authorized and validly
issued as fully paid and nonassessable and shall be free and clear of any lien,
claim or encumbrance.



--------------------------------------------------------------------------------



 



- 13 -

5.11 Automatic Exchange on Liquidation of PureRay U.S.

(a)   PureRay U.S. will give the Trustee and each of the Beneficiaries notice of
each of the following events at the time set forth below:

  (i)   in the event of any determination by the board of directors of PureRay
U.S. to institute voluntary liquidation, dissolution or winding-up proceedings
with respect to PureRay U.S. or to effect any other distribution of assets of
PureRay U.S. among its shareholders for the purpose of winding up its affairs,
at least 60 days before the proposed effective date of such liquidation,
dissolution, winding-up or other distribution; and     (ii)   as soon as
practicable following the earlier of receipt by PureRay U.S. of notice of and
PureRay U.S. otherwise becoming aware of any threatened or instituted claim,
suit, petition or other proceedings with respect to the involuntary liquidation,
dissolution or winding-up of PureRay U.S. or to effect any other distribution of
assets of PureRay U.S. among its shareholders for the purpose of winding up its
affairs, in each case where PureRay U.S. has failed to contest in good faith any
such proceeding commenced in respect of PureRay U.S. within 30 days of becoming
aware thereof.

    Such notice shall include a brief description of the automatic exchange of
Exchangeable Shares for PureRay U.S. Common Shares provided for in section
5.11(c).   (b)   Any event contemplated by section 5.11(a)(i) or 5.11(a)(ii)
above is referred to herein as a “Liquidation Event”.   (c)   In order that the
Beneficiaries will be able to participate on a pro rata basis with the holders
of PureRay U.S. Common Shares in the distribution of assets of PureRay U.S. in
connection with a Liquidation Event, on the fifth Business Day before the
effective date (the “Liquidation Event Effective Date”) of a Liquidation Event
all of the then outstanding Exchangeable Shares shall be automatically exchanged
for PureRay U.S. Common Shares. To effect such automatic exchange, PureRay
Holdings shall purchase on the fifth Business Day before the Liquidation Event
Effective Date each Exchangeable Share then outstanding and held by
Beneficiaries, and each Beneficiary shall sell the Exchangeable Shares held by
it at such time, for a purchase price per share equal to: (i) the Current Market
Price of a PureRay U.S. Common Share on the fifth Business Day before the
Liquidation Event Effective Date, which shall be satisfied in full by PureRay
Holdings causing to be alloted to the Beneficiary one PureRay U.S. Common Share,
and (ii) to the extent not paid by the Corporation, an additional amount
equivalent to the full amount of all declared and unpaid dividends on each such
Exchangeable Share held by such holder on any dividend record date which
occurred before the date of the exchange.   (d)   On the fifth Business Day
before the Liquidation Event Effective Date, the closing of the transaction of
purchase and sale contemplated by the automatic exchange of Exchangeable Shares
for PureRay U.S. Common Shares shall be deemed to have occurred, and each
Beneficiary shall be deemed to have transferred to PureRay Holdings all of the
Beneficiary’s right, title and interest in and to such Beneficiary’s
Exchangeable Shares and the related interest in the Trust Estate and shall cease
to be a holder of such Exchangeable Shares and PureRay Holdings shall deliver to
the Beneficiary the PureRay U.S. Common Shares issuable upon the automatic
exchange of Exchangeable Shares for PureRay U.S. Common Shares and on the
applicable payment date shall deliver to the Beneficiary a cheque for the
balance, if any, of the total purchase price for such Exchangeable Shares
without interest but less any amounts withheld pursuant to section 5.12.
Concurrently with such Beneficiary ceasing to be a holder of Exchangeable
Shares, the



--------------------------------------------------------------------------------



 



- 14 -

    Beneficiary shall be considered and deemed for all purposes to be the holder
of the PureRay U.S. Common Shares issued pursuant to the automatic exchange of
Exchangeable Shares for PureRay U.S. Common Shares and the certificates held by
the Beneficiary previously representing the Exchangeable Shares exchanged by the
Beneficiary with PureRay Holdings pursuant to such automatic exchange shall
thereafter be deemed to represent PureRay U.S. Common Shares issued to the
Beneficiary by PureRay U.S. pursuant to such automatic exchange. Upon the
request of a Beneficiary and the surrender by the Beneficiary of Exchangeable
Share certificates deemed to represent PureRay U.S. Common Shares, duly endorsed
in blank and accompanied by such instruments of transfer as PureRay U.S. and
PureRay Holdings may reasonably require, PureRay Holdings shall deliver or cause
to be delivered to the Beneficiary certificates representing PureRay U.S. Common
Shares of which the Beneficiary is the holder.

5.12 Withholding Rights
Before the exchange or disposition of any Exchangeable Shares in accordance with
this Article, each Beneficiary shall deliver to the purchaser at or before such
time:

  (a)   a certificate confirming that such Beneficiary is a resident of Canada
for the purposes of the ITA; or     (b)   in the case of a Beneficiary who is a
non-resident of Canada for the purposes of the ITA, a certificate satisfactory
to the Corporation or PureRay Holdings, as the case may be, acting reasonably,
issued pursuant to subsection 116(2) or 116(4) of the ITA (and any required
certificate in respect of any similar provincial or governmental tax laws), with
respect to the exchangeable shares exchanged or disposed of, and in the case of
a certificate under 116(2) (and any required certificate in respect of any
similar provincial or governmental tax laws) having as the “certificate limit”,
as defined in subsection 116(2) of the ITA (or such provincial or governmental
tax laws), an amount no less than the cost to the purchaser of the exchangeable
shares, as the case may be; or     (c)   in the case of a Beneficiary who is a
partnership, the Beneficiary shall also provide, along with the documents
referred to in clauses (a) and (b) above, a certificate confirming the name and
address of each member thereof and the percentage of partnership interest held
by each member (which partners and percentages are clearly contemplated in the
applicable certificate); or     (d)   if a Beneficiary fails to deliver one of
the requisite certificates described above, the Corporation or PureRay Holdings,
as the case may be, shall be entitled to deduct and withhold from any
consideration otherwise payable to any such Beneficiary such amounts as the
purchaser is required or permitted to deduct and withhold with respect to such
payment under the ITA or any provision of provincial or governmental tax law, in
each case, as amended, consolidated or re-enacted from time to time, provided
that such withheld amount shall not be remitted before two business days before
the Remittance Date and where such certificate is delivered before the
Remittance Date, such amount shall be released to the Beneficiary. To the extent
that amounts are so withheld, such withheld amounts shall be treated for all
purposes hereof as having been paid to the Beneficiary in respect of which such
deduction and withholding was made, provided that such withheld amounts are
actually remitted to the appropriate taxing authority. To the extent that the
amount so required or permitted to be deducted or withheld from any payment to a
Beneficiary exceeds the cash portion of the consideration otherwise payable to
the Beneficiary, the Corporation or PureRay Holdings, as the case may be, as
agent for



--------------------------------------------------------------------------------



 



- 15 -

      the Beneficiary, shall sell or otherwise dispose of such portion of the
consideration as is necessary to provide sufficient funds to the Corporation or
PureRay Holdings, as the case may be, to enable it to comply with such deduction
or withholding requirement and the Corporation or PureRay Holdings, as the case
may be, shall notify the Beneficiary thereof and remit to such Beneficiary any
unapplied balance of the net proceeds of such sale. If the proceeds of such sale
are insufficient to fund the required withholding, such Beneficiary shall
forthwith pay to the Corporation or PureRay Holdings, as the case may be, or
remit to the applicable taxing authority the deficiency. The Beneficiary shall
bear all reasonable costs and expenses associated with any sale by the
Corporation or PureRay Holdings as the case may be, pursuant to the two
immediately preceding sentences.

5.13 Other
At the option of PureRay U.S., the Exchange Right and the Automatic Exchange
Rights may be satisfied by PureRay U.S. PureRay U.S. hereby agrees that, in the
event that PureRay Holdings is for any reason unable to fulfill its obligations
to purchase Exchangeable Shares in accordance with the provisions of this
Article 5, PureRay U.S. shall assume such obligations without any further action
on the part of the Trustee or the Beneficiaries.
ARTICLE 6
RESTRICTIONS ON ISSUE OF PURERAY U.S. SPECIAL VOTING STOCK
6.1 Issue of Additional Shares
During the term of this Agreement, PureRay U.S. will not, without the consent of
the holders at the relevant time of Exchangeable Shares, given in accordance
with section 9 of the Share Provisions, issue any shares of its Special Voting
Stock in addition to the PureRay U.S. Special Voting Shares.
ARTICLE 7
CONCERNING THE TRUSTEE
7.1 Powers and Duties of the Trustee
The rights, powers, duties and authorities of the Trustee under this Agreement,
in its capacity as Trustee of the Trust, shall include:

  (a)   receipt and deposit of the PureRay U.S. Special Voting Shares from
PureRay U.S. as Trustee for and on behalf of the Beneficiaries in accordance
with the provisions of this Agreement;     (b)   granting proxies to
Beneficiaries as provided in this Agreement;     (c)   voting the Beneficiary
Votes in accordance with the provisions of this Agreement;     (d)   receiving
the grant of the Exchange Right and the Automatic Exchange Rights from PureRay
Holdings as Trustee for and on behalf of the Beneficiaries in accordance with
the provisions of this Agreement;     (e)   exercising the Exchange Right and
enforcing the benefit of the Automatic Exchange Rights, in each case in
accordance with the provisions of this Agreement, and in



--------------------------------------------------------------------------------



 



- 16 -

      connection therewith receiving from Beneficiaries Exchangeable Shares and
other requisite documents;     (f)   holding title to the Trust Estate;     (g)
  investing any moneys forming, from time to time, a part of the Trust Estate as
provided in this Agreement;     (h)   taking action on its own initiative or at
the direction of a Beneficiary or Beneficiaries to enforce the obligations
hereunder of each other party hereto; and     (i)   taking such other actions
and doing such other things as are specifically provided in this Agreement.

In the exercise of such rights, powers, duties and authorities the Trustee shall
have (and is granted) such incidental and additional rights, powers, duties and
authority not in conflict with any of the provisions of this Agreement as the
Trustee, acting in good faith and in the reasonable exercise of its discretion,
may deem necessary, appropriate or desirable to effect the purpose of the Trust.
Any exercise of such discretionary rights, powers, duties and authorities by the
Trustee shall be final, conclusive and binding upon all persons. The Trustee in
exercising its rights, powers, duties and authorities hereunder shall act
honestly and in good faith and with a view to the best interests of the
Beneficiaries and shall exercise the care, diligence and skill that a reasonably
prudent trustee would exercise in comparable circumstances.
7.2 No Conflict of Interest
The Trustee represents to each other party hereto that at the date of execution
and delivery of this Agreement there exists no material conflict of interest in
the role of the Trustee as a fiduciary hereunder and the role of the Trustee in
any other capacity. The Trustee shall, within 90 days after it becomes aware
that such material conflict of interest exists, either eliminate such material
conflict of interest or resign in the manner and with the effect specified in
Article 10. If, notwithstanding the foregoing provisions of this section 7.2,
the Trustee has such a material conflict of interest, the validity and
enforceability of this Agreement shall not be affected in any manner whatsoever
by reason only of the existence of such material conflict of interest. If the
Trustee contravenes the foregoing provisions of this section 7.2, any interested
party may apply to the Ontario Superior Court of Justice for an order that the
Trustee be replaced as Trustee hereunder.
7.3 Dealings with Transfer Agents, Registrars, etc.
PureRay U.S., PureRay Holdings and the Corporation irrevocably authorize the
Trustee, from time to time, to:

  (a)   consult, communicate and otherwise deal with the respective registrars
and transfer agents, and with any such subsequent registrar or transfer agent,
of the Exchangeable Shares and PureRay U.S. Common Shares; and     (b)  
requisition, from time to time, from any such registrar or transfer agent any
information readily available from the records maintained by it which the
Trustee may reasonably require for the discharge of its duties and
responsibilities under this Agreement and PureRay U.S., PureRay Holdings and the
Corporation irrevocably authorize their respective registrars and transfer
agents to comply with all such requests.



--------------------------------------------------------------------------------



 



- 17 -



7.4 Books and Records
The Trustee shall keep available for inspection by PureRay U.S., PureRay
Holdings and the Corporation at the Trustee’s office in Atlanta, Georgia correct
and complete books and records of account relating to the Trust created by this
Agreement, including without limitation, all relevant data relating to
instructions from Beneficiaries and all transactions pursuant to the Exchange
Right and the Automatic Exchange Rights.
7.5 Income Tax Returns and Reports
The Corporation shall, to the extent necessary, prepare and file on behalf of
the Trust appropriate United States and Canadian income tax returns and any
other returns or reports as may be required by applicable law or pursuant to the
rules and regulations of any securities exchange or other trading system through
which the Exchangeable Shares may be traded.
7.6 Indemnification Before Certain Actions by Trustee
The Trustee shall exercise any or all of the rights, duties, powers or
authorities vested in it by this Agreement at the request, order or direction of
any Beneficiary upon such Beneficiary furnishing to the Trustee reasonable
security or indemnity against the costs, expenses and liabilities which may be
incurred by the Trustee therein or thereby, provided that no Beneficiary shall
be obligated to furnish to the Trustee any such security or indemnity in
connection with the exercise by the Trustee of any of its rights, duties, powers
and authorities with respect to the PureRay U.S. Special Voting Shares pursuant
to Article 4, subject to section 7.14, and with respect to the Exchange Right
pursuant to Article 5, subject to section 7.14, and with respect to the
Automatic Exchange Rights pursuant to Article 5. None of the provisions
contained in this Agreement shall require the Trustee to expend or risk its own
funds or otherwise incur financial liability in the exercise of any of its
rights, powers, duties, or authorities unless funded, given security and
indemnified as aforesaid.
7.7 Action of Beneficiaries
No Beneficiary shall have the right to institute any action, suit or proceeding
or to exercise any other remedy authorized by this Agreement for the purpose of
enforcing any of its rights or for the execution of any trust or power hereunder
unless the Beneficiary has requested the Trustee to take or institute such
action, suit or proceeding and furnished the Trustee with the security or
indemnity referred to in section 7.6 and the Trustee shall have failed to act
within a reasonable time thereafter. In such case, but not otherwise, the
Beneficiary shall be entitled to take proceedings in any court of competent
jurisdiction such as the Trustee might have taken; it being understood and
intended that no one or more Beneficiaries shall have any right in any manner
whatsoever to affect, disturb or prejudice the rights hereby created by any such
action, or to enforce any right hereunder or the Voting Rights, the Exchange
Rights or the Automatic Exchange Rights except subject to the conditions and in
the manner herein provided, and that all powers and trusts hereunder shall be
exercised and all proceedings at law shall be instituted, had and maintained by
the Trustee, except only as herein provided, and in any event for the equal
benefit of all Beneficiaries.
7.8 Reliance Upon Declarations
The Trustee shall not be considered to be in contravention of any its rights,
powers, duties and authorities hereunder if, when required, it acts and relies
in good faith upon statutory declarations, certificates, opinions or reports
furnished pursuant to the provisions hereof or required by the Trustee to be
furnished to it in the exercise of its rights, powers, duties and authorities
hereunder if such statutory declarations,



--------------------------------------------------------------------------------



 



- 18 -

certificates, opinions or reports comply with the provisions of section 7.9, if
applicable, and with any other applicable provisions of this trust agreement.
7.9 Evidence and Authority to Trustee
PureRay U.S., PureRay Holdings and the Corporation shall furnish to the Trustee
evidence of compliance with the conditions provided for in this Agreement
relating to any action or step required or permitted to be taken by PureRay
U.S., PureRay Holdings, the Corporation or the Trustee under this Agreement or
as a result of any obligation imposed under this Agreement, including, without
limitation, in respect of the Voting Rights or the Exchange Right or the
Automatic Exchange Rights and the taking of any other action to be taken by the
Trustee at the request of or on the application of PureRay U.S., PureRay
Holdings or the Corporation promptly if and when:

  (a)   such evidence is required by any other section of this Agreement to be
furnished to the Trustee in accordance with the terms of this section 7.9; or  
  (b)   the Trustee, in the exercise of its rights, powers, duties and
authorities under this Agreement, gives PureRay U.S., PureRay Holdings or the
Corporation written notice requiring it to furnish such evidence in relation to
any particular action or obligation specified in such notice.

Such evidence shall consist of an Officer’s Certificate of PureRay U.S., PureRay
Holdings or the Corporation or a statutory declaration or a certificate made by
persons entitled to sign an Officer’s Certificate stating that any such
condition has been complied with in accordance with the terms of this Agreement.
Whenever such evidence relates to a matter other than the Voting Rights or the
Exchange Right or the Automatic Exchange Rights or the taking of any other
action to be taken by the Trustee at the request or on the application of
PureRay U.S., PureRay Holdings or the Corporation, and except as otherwise
specifically provided herein, such evidence may consist of a report or opinion
of any solicitor, attorney, auditor, accountant, appraiser, valuer, engineer or
other expert or any other person whose qualifications give authority to a
statement made by him, her or it provided that if such report or opinion is
furnished by a director, officer or employee of PureRay U.S., PureRay Holdings
or the Corporation it shall be in the form of an Officer’s Certificate or a
statutory declaration. Each statutory declaration, Officer’s Certificate,
opinion or report furnished to the Trustee as evidence of compliance with a
condition provided for in this trust agreement shall include a statement by the
person giving the evidence:

  (a)   declaring that he, she or it has read and understands the provisions of
this Agreement relating to the condition in question;     (b)   describing the
nature and scope of the examination or investigation upon which he, she or it
based the statutory declaration, certificate, statement or opinion; and     (c)
  declaring that he, she or it has made such examination or investigation as he,
she or it believes is necessary to enable him, her or it to make the statements
or give the opinions contained or expressed therein.

7.10 Experts, Advisers and Agents
The Trustee may:

  (a)   in relation to these presents, act and rely on the opinion or advice of
or information obtained from any solicitor, attorney, auditor, accountant,
appraiser, valuer, engineer or



--------------------------------------------------------------------------------



 



- 19 -

      other expert, whether retained by the Trustee or by PureRay U.S., PureRay
Holdings or the Corporation or otherwise, and may employ such assistants as may
be necessary to the proper discharge of its powers and duties and determination
of its rights hereunder and may pay proper and reasonable compensation for all
such legal and other advice or assistance as aforesaid; and     (b)   employ
such agents and other assistants as it may reasonably require for the proper
discharge of its powers and duties hereunder, and may pay reasonable
remuneration for all services performed for it (and shall be entitled to receive
reasonable remuneration for all services performed by it) in the discharge of
the trusts hereof and compensation for all disbursements, costs and expenses
made or incurred by it in the discharge of its duties hereunder and in the
management of the Trust.

7.11 Investment of Moneys Held by Trustee
Unless otherwise provided in this Agreement, any moneys held by or on behalf of
the Trustee which under the terms of this Agreement may or ought to be invested
or which may be on deposit with the Trustee or which may be in the hands of the
Trustee may be invested and reinvested in the name or under the control of the
Trustee in securities in which, under the laws of the Province of Ontario,
trustees are authorized to invest trust moneys, provided that such securities
are stated to mature within two years after purchase by the Trustee, and the
Trustee shall so invest such moneys on the written direction of the Corporation.
Pending the investment of any moneys as hereinbefore provided, such moneys may
be deposited in the name of the Trustee in any chartered bank in Canada or, with
the consent of the Corporation, in the deposit department of the Trustee or any
other loan or trust company authorized to accept deposits under the laws of
Canada or any province thereof at the rate of interest then current on similar
deposits.
7.12 Trustee Not Required to Give Security
The Trustee shall not be required to give any bond or security in respect of the
execution of the trusts, rights, duties, powers and authorities of this trust
agreement or otherwise in respect of the premises.
7.13 Trustee Not Bound to Act on Request
Except as otherwise specifically provided in this Agreement, the Trustee shall
not be bound to act in accordance with any direction or request of PureRay U.S.,
PureRay Holdings or the Corporation or of the directors thereof until a duly
authenticated copy of the instrument or resolution containing such direction or
request shall have been delivered to the Trustee, and the Trustee shall be
empowered to act upon any such copy purporting to be authenticated and believed
by the Trustee to be genuine.
7.14 Conflicting Claims
If conflicting claims or demands are made or asserted with respect to any
interest of any Beneficiary in any Exchangeable Shares, including any
disagreement between the heirs, representatives, successors or assigns
succeeding to all or any part of the interest of any Beneficiary in any
Exchangeable Shares, resulting in conflicting claims or demands being made in
connection with such interest, then the Trustee shall be entitled, at its sole
discretion, to refuse to recognize or to comply with any such claims or demands.
In so refusing, the Trustee may elect not to exercise any Voting Rights,
Exchange Rights or Automatic Exchange Rights subject to such conflicting claims
or demands and, in so doing, the Trustee shall not be or become liable to any
person on account of such election or its failure or refusal to comply



--------------------------------------------------------------------------------



 



- 20 -

with any such conflicting claims or demands. The Trustee shall be entitled to
continue to refrain from acting and to refuse to act until:

  (a)   the rights of all adverse claimants with respect to the Voting Rights,
Exchange Right or Automatic Exchange Rights subject to such conflicting claims
or demands have been adjudicated by a final judgment of a court of competent
jurisdiction; or     (b)   all differences with respect to the Voting Rights,
Exchange Right or Automatic Exchange Rights subject to such conflicting claims
or demands have been conclusively settled by a valid written agreement binding
on all such adverse claimants, and the Trustee shall have been furnished with an
executed copy of such agreement certified to be in full force and effect.

If the Trustee elects to recognize any claim or comply with any demand made by
any such adverse claimant, it may in its discretion require such claimant to
furnish such surety bond or other security satisfactory to the Trustee as it
shall deem appropriate to fully indemnify it as between all conflicting claims
or demands.
7.15 Acceptance of Trust
The Trustee hereby accepts the Trust created and provided for by and in this
Agreement and agrees to perform the same upon the terms and conditions herein
set forth and to hold all rights, privileges and benefits conferred hereby and
by law in trust for the various persons who shall from time to time be
Beneficiaries, subject to all the terms and conditions herein set forth.
ARTICLE 8
COMPENSATION
8.1 Fees and Expenses of the Trustee
PureRay U.S. and the Corporation jointly and severally agree to pay the Trustee
reasonable compensation for all of the services rendered by it under this
Agreement and will reimburse the Trustee for all reasonable expenses (including
taxes other than taxes based on the net income of the Trustee) and
disbursements, including the cost and expense of any suit or litigation of any
character and any proceedings before any governmental agency reasonably incurred
by the Trustee in connection with its duties under this Agreement; provided that
PureRay U.S. and the Corporation shall have no obligation to reimburse the
Trustee for any expenses or disbursements paid, incurred or suffered by the
Trustee in any suit or litigation in which the Trustee is determined to have
acted in bad faith or with gross negligence or wilful misconduct.
ARTICLE 9
INDEMNIFICATION AND LIMITATION OF LIABILITY
9.1 Indemnification of the Trustee
PureRay U.S. and the Corporation jointly and severally agree to indemnify and
hold harmless the Trustee and each of its partners, officers and agents
appointed and acting in accordance with this Agreement (collectively, the
“Indemnified Parties”) against all claims, losses, damages, reasonable costs,
penalties, fines and reasonable expenses (including reasonable expenses of the
Trustee’s legal counsel) which, without fraud, negligence, recklessness, wilful
misconduct or bad faith on the part of such Indemnified Party, may be paid,
incurred or suffered by the Indemnified Party by reason or as a result of the
Trustee’s



--------------------------------------------------------------------------------



 



- 21 -

acceptance or administration of the Trust, its compliance with its duties set
forth in this Agreement, or any written or oral instruction delivered to the
Trustee by PureRay U.S. or the Corporation pursuant hereto. In no case shall
PureRay U.S. or the Corporation be liable under this indemnity for any claim
against any of the Indemnified Parties unless PureRay U.S. and the Corporation
shall be notified by the Trustee of the written assertion of a claim or of any
action commenced against the Indemnified Parties, promptly after any of the
Indemnified Parties shall have received any such written assertion of a claim or
shall have been served with a summons or other first legal process giving
information as to the nature and basis of the claim. Subject to (ii) below,
PureRay U.S. and the Corporation shall be entitled to participate at their own
expense in the defence and, if PureRay U.S. and the Corporation so elect at any
time after receipt of such notice, either of them may assume the defence of any
suit brought to enforce any such claim. The Trustee shall have the right to
employ separate counsel in any such suit and participate in the defence thereof
but the fees and expenses of such counsel shall be at the expense of the Trustee
unless: (i) the employment of such counsel has been authorized by PureRay U.S.
or the Corporation; or (ii) the named parties to any such suit include both the
Trustee and PureRay U.S. or the Corporation and the Trustee shall have been
advised by counsel acceptable to PureRay U.S. or the Corporation, acting
reasonably, that there may be one or more legal defences available to the
Trustee that are different from or in addition to those available to PureRay
U.S. or the Corporation and that, in the judgment of such counsel, would present
a conflict of interest were a joint representation to be undertaken (in which
case PureRay U.S. and the Corporation shall not have the right to assume the
defence of such suit on behalf of the Trustee but shall be liable to pay the
reasonable fees and expenses of counsel for the Trustee).
9.2 Limitation of Liability
The Trustee shall not be held liable for any loss which may occur by reason of
depreciation of the value of any part of the Trust Estate or any loss incurred
on any investment of funds pursuant to this Agreement, except to the extent that
such loss is attributable to the fraud, gross negligence, wilful misconduct or
bad faith on the part of the Trustee.
ARTICLE 10
CHANGE OF TRUSTEE
10.1 Resignation
The Trustee, or any trustee hereafter appointed, may at any time resign by
giving written notice of such resignation to PureRay U.S. and the Corporation
specifying the date on which it desires to resign, provided that such notice
shall not be given less than one month before such desired resignation date
unless PureRay U.S. and the Corporation otherwise agree and provided further
that such resignation shall not take effect until the date of the appointment of
a successor trustee and the acceptance of such appointment by the successor
trustee. Upon receiving such notice of resignation, PureRay U.S. and the
Corporation shall promptly appoint a successor trustee by written instrument in
duplicate, one copy of which shall be delivered to the resigning trustee and one
copy to the successor trustee.
10.2 Removal
The Trustee, or any trustee hereafter appointed, may (provided a successor
trustee is appointed) be removed at any time on not less than 30 days’ prior
notice by written instrument executed by PureRay U.S. and the Corporation, in
duplicate, one copy of which shall be delivered to the trustee so removed and
one copy to the successor trustee.



--------------------------------------------------------------------------------



 



- 22 -

10.3 Successor Trustee
Any successor trustee appointed as provided under this Agreement shall execute,
acknowledge and deliver to PureRay U.S., PureRay Holdings and the Corporation
and to its predecessor trustee an instrument accepting such appointment.
Thereupon the resignation or removal of the predecessor trustee shall become
effective and such successor trustee, without any further act, deed or
conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor under this Agreement, with the like effect as if
originally named as trustee in this Agreement. However, on the written request
of PureRay U.S., PureRay Holdings and the Corporation or of the successor
trustee, the trustee ceasing to act shall, upon payment of any amounts then due
it pursuant to the provisions of this Agreement, execute and deliver an
instrument transferring to such successor trustee all the rights and powers of
the trustee so ceasing to act. Upon the request of any such successor trustee,
PureRay U.S., PureRay Holdings, the Corporation and such predecessor trustee
shall execute any and all instruments in writing for more fully and certainly
vesting in and confirming to such successor trustee all such rights and powers.
10.4 Notice of Successor Trustee
Upon acceptance of appointment by a successor trustee as provided herein,
PureRay U.S., PureRay Holdings and the Corporation shall cause to be mailed
notice of the succession of such trustee hereunder to each Beneficiary specified
in a List. If PureRay U.S. or the Corporation shall fail to cause such notice to
be mailed within 10 days after acceptance of appointment by the successor
trustee, the successor trustee shall cause such notice to be mailed at the
expense of PureRay U.S. and the Corporation.
ARTICLE 11
U.S. SUCCESSORS
11.1 Certain Requirements In Respect of Combination, etc.
PureRay U.S. shall not, directly or indirectly, consummate any transaction
(whether by way of reconstruction, reorganization, consolidation, merger,
transfer, sale, lease or otherwise) whereby all or substantially all of its
undertaking, property and assets would become the property of any other person
or, in the case of a merger, of the continuing corporation resulting therefrom
unless, but may do so if:

  (a)   such other person or continuing corporation (herein called the “PureRay
U.S. Successor”), by operation of law, becomes, without more, bound by the terms
and provisions of this Agreement or, if not so bound, executes, before or
contemporaneously with the consummation of such transaction, an agreement
supplemental hereto and such other instruments (if any) as are satisfactory to
the Trustee, acting reasonably, and in the opinion of legal counsel to the
Trustee are reasonably necessary or advisable to evidence the assumption by the
PureRay U.S. Successor of liability for all moneys payable and property
deliverable hereunder and the covenant of such PureRay U.S. Successor to pay and
deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of PureRay U.S. under this Agreement;
and     (b)   such transaction shall, to the satisfaction of the Trustee, acting
reasonably, and in the opinion of legal counsel to the Trustee, be upon such
terms and conditions as substantially to preserve and not to impair in any
material respect any of the rights, duties, powers and authorities of the
Trustee or of the Beneficiaries hereunder.



--------------------------------------------------------------------------------



 



- 23 -



11.2 Vesting of Powers in Successor
Whenever the conditions of section 11.1 have been duly observed and performed,
the Trustee and, if required by section 11.1, PureRay U.S. Successor and the
parties hereto shall execute and deliver the supplemental agreement provided for
in Article 12 and thereupon PureRay U.S. Successor shall possess and from time
to time may exercise each and every right and power of PureRay U.S. under this
Agreement in the name of PureRay U.S. or otherwise and any act or proceeding by
any provision of this Agreement required to be done or performed by the board of
directors of PureRay U.S. or any officers of PureRay U.S. may be done and
performed with like force and effect by the directors or officers of such
PureRay U.S. Successor.
11.3 Wholly-Owned Subsidiaries
Nothing herein shall be construed as preventing the amalgamation or merger of
any wholly-owned direct or indirect subsidiary of PureRay U.S. with or into
PureRay U.S. or the winding-up, liquidation or dissolution of any wholly-owned
subsidiary of PureRay U.S. provided that all of the assets of such subsidiary
are transferred to PureRay U.S. or another wholly-owned direct or indirect
subsidiary of PureRay U.S. and any such transactions are expressly permitted by
this Article 11.
ARTICLE 12
AMENDMENTS AND SUPPLEMENTAL TRUST AGREEMENTS
12.1 Amendments, Modifications, etc.
This Agreement may not be amended or modified except by an agreement in writing
executed by PureRay U.S., PureRay Holdings, the Corporation and the Trustee and
approved by the Beneficiaries in accordance with section 9 of the Share
Provisions.
12.2 Ministerial Amendments
Notwithstanding the provisions of section 12.1, the parties agreement may in
writing, at any time and from time to time, without the approval of the
Beneficiaries, amend or modify this trust agreement for the purposes of:

  (a)   adding to the covenants of any or all parties hereto for the protection
of the Beneficiaries hereunder provided that the Board of Directors and the
board of directors of PureRay U.S. shall be of the good faith opinion that such
additions will not be prejudicial to the rights or interests of the
Beneficiaries;     (b)   making such amendments or modifications not
inconsistent with this Agreement as may be necessary or desirable with respect
to matters or questions which, in the good faith opinion of the Board of
Directors and the board of directors of PureRay U.S. and in the opinion of the
Trustee, having in mind the best interests of the Beneficiaries it may be
expedient to make, provided that such boards of directors and the Trustee shall
be of the opinion that such amendments and modifications will not be prejudicial
to the interests of the Beneficiaries; or     (c)   making such changes or
corrections which, on the advice of counsel to PureRay U.S., the Corporation and
the Trustee, are required for the purpose of curing or correcting any ambiguity
or defect or inconsistent provision or clerical omission or mistake or manifest
error, provided that the Trustee, the Board of Directors and the board of
directors of



--------------------------------------------------------------------------------



 



- 24 -

      PureRay U.S. shall be of the opinion that such changes or corrections will
not be prejudicial to the rights and interests of the Beneficiaries.

12.3 Meeting to Consider Amendments
The Corporation, at the request of PureRay U.S., shall call a meeting or
meetings of the Beneficiaries for the purpose of considering any proposed
amendment or modification requiring approval pursuant hereto. Any such meeting
or meetings shall be called and held in accordance with the by-laws of the
Corporation, the Share Provisions and all applicable laws.
12.4 Changes in Capital of PureRay U.S. and the Corporation
At all times after the occurrence of any event contemplated pursuant to section
2.6 of the Support Agreement or otherwise, as a result of which either PureRay
U.S. Common Shares or the Exchangeable Shares or both are in any way changed,
this Agreement shall forthwith be amended and modified as necessary in order
that it shall apply with full force and effect, mutatis mutandis, to all new
securities into which PureRay U.S. Common Shares or the Exchangeable Shares or
both are so changed and the parties hereto shall execute and deliver a
supplemental agreement giving effect to and evidencing such necessary amendments
and modifications.
12.5 Execution of Supplemental Trust Agreements
From time to time the Corporation, PureRay U.S., PureRay Holdings and the
Trustee may, subject to the provisions of these presents, and they shall, when
so directed by these presents, execute and deliver by their proper officers,
agreements or other instruments supplemental hereto, which thereafter shall form
part hereof, for any one or more of the following purposes:

  (a)   evidencing the succession of PureRay U.S. Successors and the covenants
of and obligations assumed by each such PureRay U.S. Successor in accordance
with the provisions of Article 11 and the successors of any successor trustee in
accordance with the provisions of Article 10;     (b)   making any additions to,
deletions from or alterations of the provisions of this Agreement or the Voting
Rights, the Exchange Right or the Automatic Exchange Rights which, in the
opinion of the Trustee, will not be prejudicial to the interests of the
Beneficiaries or are, in the opinion of counsel to the Trustee, necessary or
advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to PureRay U.S., PureRay Holdings, the Corporation,
the Trustee or this Agreement; and     (c)   for any other purposes not
inconsistent with the provisions of this Agreement, including without
limitation, to make or evidence any amendment or modification to this Agreement
as contemplated hereby, provided that, in the opinion of the Trustee, the rights
of the Trustee and Beneficiaries will not be prejudiced thereby.

ARTICLE 13
TERMINATION
13.1 Term
The Trust created by this Agreement shall continue until the earliest to occur
of the following events:



--------------------------------------------------------------------------------



 



- 25 -

  (a)   no outstanding Exchangeable Shares are held by a Beneficiary;     (b)  
each of PureRay U.S. and the Corporation elects in writing to terminate the
trust and such termination is approved by the Beneficiaries in accordance with
section 9 of the Share Provisions; and     (c)   21 years from the date of this
Agreement.

13.2 Survival of Agreement
This Agreement shall survive any termination of the Trust and shall continue
until there are no Exchangeable Shares outstanding held by a Beneficiary;
provided, however, that the provisions of Articles 8 and 9 shall survive any
such termination of this Agreement.
ARTICLE 14
GENERAL
14.1 Severability
If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of this
Agreement shall not in any way be affected or impaired thereby and the agreement
shall be carried out as nearly as possible in accordance with its original terms
and conditions.
14.2 Enurement
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective successors and permitted assigns and to the benefit
of the Beneficiaries.
14.3 Notices to Parties
All notices and other communications between the parties hereunder shall be in
writing and shall be deemed to have been given if delivered personally or by
confirmed telecopy to the parties at the following addresses (or at such other
address for such party as shall be specified in like notice):

  (a)   If to PureRay U.S., the Corporation or PureRay Holdings to it at:      
  3625 Cumberland Blvd
Suite 600
Atlanta, GA 30339
        Attention:      President
Facsimile:      678-202-8911



--------------------------------------------------------------------------------



 



- 26 -



  (b)   If to the Trustee to:         Derek Blackburn
1388 River Road
Manotick, ON
K4M 1B4         Facsimile: 888-366-9627

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by telecopy shall be
deemed to have been given and received on the date of receipt thereof unless
such day is not a Business Day in which case it shall be deemed to have been
given and received upon the immediately following Business Day.
14.4 Notice to Beneficiaries
Any and all notices to be given and any documents to be sent to any
Beneficiaries may be given or sent to the address of such Beneficiary shown on
the register of holders of Exchangeable Shares in any manner permitted by the
by-laws of the Corporation from time to time in force in respect of notices to
shareholders and shall be deemed to be received (if given or sent in such
manner) at the time specified in such by-laws, the provisions of which by-laws
shall apply mutatis mutandis to notices or documents as aforesaid sent to such
Beneficiaries.
14.5 Counterparts
This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.
14.6 Governing Law
This Agreement shall be construed and enforced in accordance with the laws of
the Province of Ontario and the laws of Canada applicable therein without regard
to principles of conflicts of law.
14.7 Attornment
Any action or proceeding arising out of or relating to this Agreement may be
instituted in the courts of Ontario, and each party hereby waives any objection
which it may have now or hereafter to the venue of any such action or proceeding
and irrevocably submits to the jurisdiction of the said courts in any such
action or proceeding, agrees to be bound by any final judgment of the said
courts and not to seek, and hereby waives, any review of the merits of any such
judgment by the courts of any other jurisdiction and hereby appoints the
Corporation at its registered office in the Province of Ontario as attorney for
service of process.
[INTENTIONALLY BLANK — SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------



 



- 27 -

IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            NORTH AMERICAN NATURAL GAS, INC.
      By:   /s/ Jim Glavas         Name:           Title:           PURERAY
HOLDINGS INC.
      By:   /s/ Jim Glavas         Name:           Title:           PURERAY
ACQUISITION INC.
      By:   /s/ Jim Glavas         Name:           Title:        

             
SIGNED, SEALED AND DELIVERED
    )      
In the presence of:
    )      
 
    )      
 
    )     /s/ Derek Blackburn
 
           
Witness (signature)
    )     Derek Blackburn
 
    )      
 
    )      
 
           
Witness Name (please print)
    )      

 